DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding all claims 27-53, the use of the term “especially” before many limitations throughout the claims is confusing because it is not clear if these limitations are to be required or merely preferences or examples. For the purpose of the prior art rejections in this office action it has been assumed that these limitations are required as opposed to superfluous examples or preferences. However, the claims should be amended to omit this term and either positively recite the limitations prefaced by it, or simply omit these limitations if they are not intended to be required.



Also in claim 49, the phrase “the surface as claimed in one of the preceding claims” midway through the claim is not clear because it is not readily ascertainable what this phrase means, i.e. does phrase apply to “the surface” only, or is it meant to refer to all the numerous “and/or” clauses that precede it. Furthermore, it seems to be an improperly written multiple dependent claim because it says “in one of the preceding claims” as opposed to specifying all of the claims in the alternative (e.g. --in any one of the preceding claims--).

Regarding claim 50, the “and/or” after “tunable;” makes the meaning of the claim unclear because it comes after a semicolon, as if it should separate the entire previous paragraph in the alternative from the phrase “at least termporarily, constant timing”; however logically the claim reads as if it is should merely be an alternative to “predetermined” and/or “tunable.”

Regarding claim 51, the claim is written as being dependent on claim 29, but appears to be intended to be dependent on claim 49 because it sets forth “the measuring system as claimed in…” and not “the transducer apparatus…”, i.e. claim 29 is drawn to transducer apparatus not a measuring system. For the purpose of the rejections in this office action it has been assumed that claim 51 is meant to be dependent on claim 49.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 52 and 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are drawn to a use of an apparatus (a process) without actually setting forth any steps of the process (see MPEP 2173.05(q)).
Note that these claims can be corrected rather simply by rewording the language so that it is in the form of a “use” comprising at least one step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 29, 31, 32, 42, 43 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofsaess et al. (DE 198 56 951 A1) (see attached machine translation).

Regarding claim 27, Hofsaess et al. disclose a transducer apparatus for registering pressure fluctuations in flowing fluid, comprising:  a deformation body 1, that is at least sectionally membrane like (see membrane section 2 in Fig. 1; as well as a radio sensor 3,5 positioned on the deformation body and connected therewith by material bonding in the form of adhesive 4 (see par. 0020 of translation), said radio sensor having a surface facing away from said deformation body, wherein:  said radio sensor is adapted to receive free-space electromagnetic waves and to convert them into acoustic surface waves propagating along the surface facing away from the deformation body (see par. 0025 of translation and Fig. 2); said radio sensor is adapted to convert acoustic surface waves propagating along the surface into free-space electromagnetic waves (par. 0026); and said deformation body is adapted as a function of a mechanical force acting thereon, especially a mechanical force changeable as a function of time and/or introduced via a side of said deformation body facing away from said radio sensor, and/or as a function of a temperature change, to be at least partially deformed, especially bent and/or strained from a static resting position (par. 0020 and Figs. 1 and 2, describing how membrane section 2 is deformed due to fluid pressure on side opposite sensor 3,5), in such a manner that at least the surface of said radio sensor facing away from said deformation body experiences a shape change influencing a propagation of acoustic surface waves propagating along the surface, especially a shape change changing as a function of time and/or reversibly, especially a shape change influencing a propagation path and/or a travel time of acoustic surface waves propagating along the surface (pars. 0025 and 0026, describing how change in mechanical stress deformation is measured as change in transit time of surface acoustic waves).

Regarding claim 29, Hofsaess et al. disclose that the deformation body 1 is adapted to react to a mechanical force acting thereon and changeable as a function of time, including a mechanical force having at least at times a periodically changing magnitude (membrane section 2 will inherently react to pressure forces including any periodically changing pressure) and/or at least at times a periodically changing direction with elastic deformations changing as a function of time, including with elastic deformations, which bring about shape changes of the surface of the radio sensor changing as a function of time (Id., an elastically deformable membrane such as membrane 2 will necessarily behave this way); and/or said deformation body is adapted to react to a mechanical force changeable as a function of time and acting thereon including a mechanical force at least at times having a periodically changing magnitude and/or at least at times a periodically changing direction , including a mechanical force effected by a fluid measured substance contacting the deformation body, with mechanical oscillations about a static resting position, including with mechanical oscillations about a static resting position, which bring about shape changes of the surface of the radio sensor changing as a function of time; and/or said deformation body is adapted to be caused to vibrate for effecting the shape changes of the surface of the radio sensor changing as a function of time (all of these alternative functional limitations of how the deformable body should be configured are exhibited in the membrane 2 because it is a membrane that deforms and changes path length/transit time of delay line of sensor 3,5 when a fluid is pressure force acting thereon; see Figs. 1 and 2, and pars. 0008 and 0020).

Regarding claim 31, Hofsaess et al. disclose that the deformation body 1,2 is adapted to be contacted on a side facing away from the radio sensor by a fluid measured substance (pressure of fluid, see Figs. 1 and 2, showing pressure acting on bottom of membrane section 

Regarding claim 32, Hofsaess et al. disclose that the deformation body 1,2 is composed of stainless steel (par. 0009).

Regarding claim 42, Hofsaess et al. disclose that the radio sensor 3,5 has at least one interdigital transducer 5 electrically connected with an antenna (par. 0025).

Regarding claim 43, Hofsaess et al. disclose that the apparatus has an additional radio sensor 6,5 (see Fig. 2).

Regarding claim 45, Hofsaess et al. disclose that the radio sensor 3,5 has at least one antenna electrically connected with at least one interdigital transducer 5, for converting therewith received, free-space electromagnetic waves into a line conducted, electrical, alternating voltage and/or for converting an applied, electrical, alternating voltage into free-space electromagnetic waves emitted by said radio sensor (see par. 0025, discussing how antenna receives electromagnetic pulse and sends it as line voltage to actuate surface acoustic wave electrodes; and also how antenna receives response signal from electrodes and transmits electromagnetic pulse back to transceiver 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess et al. (DE 198 56 951 A1).

Regarding claim 46, Hofsaess et al. disclose the transducer apparatus further comprising:  a transmitting and receiving system 10 positioned with a separation from said radio sensor 3,5 (see Fig. 2), the transmitting and receiving system having an antenna and/or a waveguide; and which is adapted and applied to transform electrical, alternating voltage into free-space electromagnetic waves propagating toward said radio sensor; and which is adapted to receive free-space electromagnetic waves emitted by said radio sensor and to transform them into a line conducted, electrical, alternating voltage (these are elements/functions which are inherent in an electrical transmitting receiving unit as shown in Hofsaess’ Fig. 2).
Even it were determined that the transmitting and receiving unit 10 of Hofsaess does not have to inherently have the characteristics of an antenna and capability of transforming electrical alternating voltage into free-space electromagnetic waves and vice versa, one of ordinary skill in the art would have known of such conventional transceiver devices because they are in many and various types of electronic communication devices and nearly anything which transmits and receives radio wave communications. As such, using a transmitting and 

Regarding claim 52, Hofsaess et al. disclose use of the transducer apparatus claimed in claim 27, for registering at least one physical measured variable of a fluid measured substance, that could be flowing at least at times, wherein the variable is a pressure or a temperature in the fluid measured substance, and for producing measured values, representing the measured variable (pars. 0026 and 0027).
Hofsaess et al. do not explicitly state that the transducer is used to measure a fluid that is flowing at times. However, all fluids are capable of flowing and monitoring fluid pressure and temperature is useful in many common fluid flowing situations such as pipes, ducts, air in the atmosphere, etc. As such, it would have been obvious to one of ordinary skill in the art to use the pressure measuring transducer apparatus to measure the pressure in any common situation where it is known and advantageous to measure pressure, such as in a pipe with fluid flowing, because it is advantageous to use the device in any situation where its use can provide useful information and knowledge.
Hofsaess et al. also do not explicitly state that the apparatus is used to produce digital measured values. However, producing digital output values from measurement circuitry is conventional and well-known in the art, using basic processing and circuitry components. This would have bene obvious to one of ordinary skill in the art in order to obtain the advantage of .


Claims 28, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess et al. (DE 198 56 951 A1) in view of Cobianu et al. (US 2006/0075820).

Regarding claim 28, Hofsaess et al. disclose the transducer apparatus as claimed in claim 27 and set forth above, and further disclose that:  the radio sensor 3,5 is adapted to convert received free-space electromagnetic waves into time delayed, free-space, electromagnetic waves (see pars. 0025 and 0026 of translation, EM pulse is received by sensor and then converted to surface acoustic wave which is propagated and reflected to be retransmitted as EM pulse back to unit 10); and/or said radio sensor 3,5 is adapted to reflect acoustic surface waves propagating along the surface, in such a manner that acoustic surface waves emitted from a transmitting and receiving zone are converted into acoustic surface waves striking time delayed on the transmitting and receiving zone (see Id., surface acoustic waves propagate from and are then later received at interdigital converter 5).
Hofsaess et al. do not explicitly disclose that the later transmitted EM pulse transmitted back to unit 10 is delayed from the initial received EM pulse by at least 1 microsecond; or that the received surface acoustic waves are delayed relative to the first emitted acoustic surface waves by at least one microsecond. However, it is generally known in the art to design the delay line of a surface acoustic wave sensor by some amount of time on the order of microseconds. Furthermore, Cobianu et al. disclose a surface acoustic wave sensor device that operates similarly to that of Hofsaess et al., by receiving EM free-wave signal, converting it to a 

Regarding claims 33 and 34, Hofsaess et al. disclose the apparatus as claimed in claim 27, and set forth above, and further disclose that the deformation body 1 has a membrane 2, wherein the radio sensor is positioned on a side of the membrane and connected to it by adhesive 4 (par. 0012), but do not disclose explicitly that the membrane is a circular disk shaped membrane, i.e. Hofsaess et al. do not show or state what the shape of the membrane is. Generally it is known and common in the art to use circular disk-shaped membranes in all types of pressure sensing structures. Furthermore, Cobianu et al. disclose in a similarly designed transducer apparatus that the membrane 50 used for sensing deformation due to pressure is circular and disk shaped (see Fig. 1). It would have been obvious to one of ordinary skill in the art to choose any regular and conventionally used shape for the membrane of Hofsaess et al., including circular and disk shaped as taught by Cobianu et al., because a circular shape is completely symmetrical and therefore produces more uniform deformation response across its surface than other shapes.

Claims 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess et al. (DE 198 56 951 A1) in view of Sinha (US 4,586,382).

Regarding claims 38-41, Hofsaess et al. do not disclose the deformation body being tubular or being formed by means of a tube and are not specific as to the overall shape and configuration of the deformation body 1,2. However, Hofsaess’ sensor apparatus could be place on any deformation body with a membrane section and would function to measure the pressure and deformation on the membrane in the same manner.
Sinha disclose a transducer apparatus that operates similarly to Hofsaess’, by measuring effect of deformation of a membrane section 2a or 2b on acoustic surface waves being emitted and received by sensor electrodes 6 on the membrane; Sinha further discloses that the deformation body 1 is tubular and in the form of a straight tube that has a lumen 4 surrounded by a wall, wherein the lumen is adapted to guide a fluid measured substance that may flow at times, and wherein the sensor structures 6 are on a side 2a or 2b of the wall facing away from lumen 4 (see Figs. 1-3 and col. 6 lines 32-41). It would have been obvious to one of ordinary skill in the art to use the teachings of Sinha, of using a tubular shaped deformation body, in the apparatus of Hofsaess et al., such that stainless steel deformation body with membrane section of Hofsaess et al. is designed to be a tubular body with the membrane section. This would have been obvious because the tubular shape can be simply substituted for the body shape of Hofsaess in a known manner by simply placing the transducer structures of Hofsaess on a membrane on a tubular body in the same way that they are placed on the membrane section of the body in Hofsaess et al.; such a substitution would yield only predictable results because it would function with the same membrane deformation measuring mechanisms and principles, .


Claims 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess et al. (DE 198 56 951 A1) in view of Breed (US 2008/0186205).

Regarding claim 49, Hofsaess et al. disclose a measuring system, comprising:  a transducer apparatus for registering pressure fluctuations in a fluid, comprising: a deformation body 1,2 at least sectionally membrane like (membrane section 2, see Figs. 1 and 2); as well as positioned on the deformation body and connected therewith by adhesive 4 (par. 0012), a radio sensor 3,5 having a surface facing away from said deformation body (see Fig. 2), wherein: said radio sensor is adapted to receive free-space electromagnetic waves and to convert them into acoustic surface waves propagating along the surface facing away from the deformation body (par. 0025); said radio sensor 3,5 is adapted to convert acoustic surface waves propagating along the surface into free-space electromagnetic waves (par. 0026); and said deformation body is adapted as a function of a mechanical force acting thereon, including introduced via a side of said deformation body facing away from said radio sensor (see Fig. 2 showing pressure acting on underside of membrane section 2), and/or as a function of a temperature change, to be at least partially deformed, bent and/or strained from a static resting position (par. 0020), in such a manner that at least the surface of said radio sensor facing away from said deformation body experiences a shape change influencing a propagation of acoustic surface waves propagating along the surface, changing as a function of time and/or reversibly, including a shape change influencing a propagation path and/or a travel time of acoustic surface waves 
Hofsaess et al. do not disclose that the deformation body and radio sensor are positioned in a connecting nozzle of a process container. Breed discloses a similar measuring system using a radio sensor device 29 positioned on a membrane portion 33 of a deformation body 32 that measures by sending EM waves to the sensor which converts them into acoustic surface waves and then back to EM waves to measure changes in deformation of the sensor and membrane (pars. 0092 and 0093), wherein the sensor and deformation body are positioned in a connecting nozzle 20,23 of a process container (see Figs. 2 and 2B). It would have been obvious to one of ordinary skill in the art to place the pressure sensing elements of Hofsaess et al. in any location where it is desirable to monitor pressure, including in a nozzle of a tire as taught by Breed, because it provides the advantage of being able to monitor the pressure in a tire using a small and unobtrusive measuring system that requires no additional space outside the tire and seamlessly integrates into an existing tire structure.

Regarding claim 50, Hofsaess et al. disclose further that: the measuring electronics (10 and antenna connected electrode 5) is adapted to generate and to couple into said transducer apparatus 3,5 the driver signal with a clocked voltage, formed as a sequence of rectangular or sinusoidal voltage pulses formed to pulse packets with a predetermined and/or tunable and/or at least temporarily, constant timing (see par. 0025, electromagnetic pulses transmitted to antenna to excite electrode 5 must necessarily produce an alternating current/voltage pulse in electrode 5, which is a sinusoidal pulse; note that any electronics that can initiate these pulses is also capable of functioning to initiate the pulses at any timing chosen by a user, including a temporarily constant timing).

Regarding claim 51, Hofsaess et al. disclose the measuring system as set forth above with regard to claim 49 (note: it is assumed this claim 51 is intended to be dependent on claim 49 not 29, since it references “the measuring system” in the preamble and not “the transducer apparatus” of claim 29) and further disclose that:  said measuring electronics is adapted for registering at least one physical measured variable of a fluid measured substance flowing at least at times, wherein the measured variable is a pressure of the fluid (par. 0027; note that the system of Hofsaess et al. is capable of measuring a fluid pressure in flowing fluid even if it is not disclosed as flowing because flowing fluid still exerts pressure in the membrane 2), in order to ascertain:  based on an amplitude spectrum contained in the measurement signal, a measured value quantifying a size of an instantaneous shape change of said radio sensor (see par. 0027, uses signal frequency difference to quantify size of deformation; measuring frequencies of signals necessarily requires use of some amplitude spectrum, i.e. the signal of displacement/voltage with time).

Allowable Subject Matter
Claims 30, 35-37, 44, 47, 48 and 53 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/           Primary Examiner, Art Unit 2861